 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:16-cv-01614-JLR Document 22 Filed 08/12/20 Page 1 of 3

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ex rel. CASE NO. 16-CV-1614-JLR
| Aaron Chung,
FILED UNDER SEAL

Plaintiff,

Noted for Consideration on:

v. August 12, 2020

DUSA PHARMACEUTICALS, INC., a New
Jersey Corporation,

Defendant.

 

 

 

 

UNITED STATES’ EX PARTE NOTICE OF INTERVENTION-IN-PART FOR PURPOSES
OF EFFECTUATING SETTLEMENT AND DECLINATION-IN-PART AND
APPLICATION FOR AN UNSEAL OF RELATOR’S COMPLAINT

The United States, Defendant, and the Relator have concluded a final settlement to resolve
the claims brought on behalf of the United States in this action. Pursuant to the False Claims Act, 31
U.S.C. §§ 3730(b)(2) and (4) (FCA), the United States of America hereby notifies the Court of its
decision to intervene in part for the purpose of settlement and to decline in part, and respectfully
applies to the Court ex parte for an Order lifting the seal.

Specifically, the United States intervenes in this action with respect to the Covered Conduct,

as defined in Paragraphs D and E of the Settlement Agreement. The United States declines

UNITED STATES’ EX PARTE NOTICE UNITED STATES ATTORNEY. ,

TEWART STREET, SUITE
FOF INTERVENTION AND APPLICATION SS ee eet Ol
FOR UNSEALING OF RELATOR’S COMPLAINT - 1 | (206) 553-7970

CASE NO. 16-CV-1614-JLR |
FILED UNDER. SEAL
 

10

11

12

13

14

15

16 |}

17

18

19

20

21

22

23

 

 

Case 2:16-cv-01614-JLR Document 22 Filed 08/12/20 : Page 2 of 3

intervention with respect to all other claims alleged in this action apart from those based upon the
Covered Conduct. :

Under the terms of the Settlement Agreement among the parties, following DUSA’s payment
of the settlement amount, the United States and the Relator will file a Joint Stipulation of Dismissal
with respect to all claims brought on behalf of the United States.

In light of the Settlement Agreement reached among the parties, the United States does not
presently intend to file a complaint in intervention but reserves the right to seek leave to file such a
complaint in the event that DUSA does not pay the full settlement amount consistent with the terms
of the Settlement Agreement.

Accordingly, in the anticipation of the filing of a Stipulation of Dismissal, the United States
requests that this Court enter an Order, in the form herewith provided, which lifts the seal on the
Relator’s Complaint, this Notice and Application, and ail subsequent filings.

A proposed order accompanies this Notice and Application.

//
//
UNITED STATES’ EX PARTE NOTICE UNITED STATES ATTORNEY
TEWART STREET, SUIT
FOF INTERVENTION AND APPLICATION SEATTLE, WASHINGTON 98101
FOR UNSEALING OF RELATOR’S COMPLAINT - 2 (206) 553-7970

CASE NO. 16-CV-1614-JLR
FILED UNDER SEAL
Case 2:16-cv-01614-JLR Document 22 Filed 08/12/20 Page 3 of 3

1 Dated this 12th day of August, 2020.
2 a . Respectfully submitted,
3 | _ ETHAN P. DAVIS
: Acting Assistant Attorney General

| BRIAN T. MORAN
5 ~ United States Attorney

, COW me _ bale Stalinen

KAYLA C. STAHMAN, CABA # 228931

 

 

 

 

7 Assistant United States Attorney
United States Attorney’s Office
8 700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
9 Phone: 206-553-7970
Fax: 206-553-4073
10 . E-mail: kayla.stahman@usdoj.gov
11
JAMIE ANN YAVELBERG
12 COLIN M. HUNTLEY "
BREANNA L. PETERSON, NYBA# 5128202
13 Attorneys, Civil Division
. U.S. Department of Justice _
14 P.O. Box 261
Ben Franklin Station
13 |] . Washington, DC 20044
. . Phone: 202-305-3671
16 _ Fax: 202-305-7797
Email: breanna.|.peterson@usdoj.gov
17
18
19
20
21
22
23
UNITED STATES’ EX PARTE NOTICE UNITED STATES ATTORNEY
FOF INTERVENTION AND APPLICATION 700 STEWART STREET, SUITE 5220
FOR UNSEALING OF RELATOR’S COMPLAINT - 3 SA OD

CASE NO. 16-CV-1614-JLR
FILED UNDER SEAL

 

 
